 Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 1 of 29 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      Tampa Division


 KIM YACHERA, on behalf of herself and
 all others similarly situated,
                                                     Civil Action No.
                           Plaintiff,

         v.

 WESTMINSTER PHARMACEUTICALS,
 LLC and CVS PHARMACY, INC.,

                           Defendants.


              CLASS ACTION COMPLAINT, DEMAND FOR JURY TRIAL,
                         INJUNCTIVE RELIEF SOUGHT

       Plaintiff Kim Yachera (“Plaintiff”) brings this action on behalf of herself and all others

similarly situated against Defendants Westminster Pharmaceuticals, LLC (“Westminster”) and

CVS Pharmacy, Inc. (“CVS”). Plaintiff makes the following allegations pursuant to the

investigation of her counsel and based upon information and belief, except as to the allegations

specifically pertaining to herself, which are based on personal knowledge.

                                   JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below (the “Class”), is a citizen of a different state than Defendants, there are more

than 100 members of the Class, and the aggregate amount in controversy exceeds $5,000,000

exclusive of interest and costs.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, Defendant Westminster


                                                 1
 Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 2 of 29 PageID 2



has its principal place of business in this District, and because Defendants (a) are authorized to

conduct business in this District and have intentionally availed themselves of the laws and

markets within this District through the promotion, marketing, distribution, and sale of the

adulterated thyroid medications at issue in this District; (b) conduct substantial business in this

District; and (c) are subject to personal jurisdiction in this District.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

        3.      This is a class action lawsuit regarding Defendants Westminster’s manufacturing

and distribution of adulterated generic prescription thyroid medications containing

Levothyroxine and Liothyronine tablets for oral use, branded as “Thyroid Tablets, USP” or

“Thyroid Tablets” (hereafter, “Thyroid Tablets”). In turn, Defendant CVS sold these adulterated

generic prescription medications to Plaintiff and other similarly situated consumers.

        4.      Levothyroxine (tetraiodothyronine sodium) and Liothyronine (liothyronine

sodium) are generic prescription medications indicated as replacement or supplemental therapy

in patients with hypothyroidism, among other conditions. Levothyroxine was first made in 1927,

and it is on the World Health Organization’s List of Essential Medicines, the most effective and

safe medicines needed in a health system. Likewise, Liothyronine may be used instead of or in

addition to Levothyroxine for treating thyroid disorders. Compared to Levothyroxine,

Liothyronine has a faster onset of action as well as a shorter biological half-life.

        5.      Defendant Westminster combines both compounds into a generic formulation

consisting of a single oral tablet, which is branded as “Thyroid Tablets, USP” or “Thyroid

Tablets.” However, due to manufacturing defects originating from overseas laboratories in

China, Westminster’s formulation has become adulterated.




                                                    2
    Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 3 of 29 PageID 3



        6.      On August 9, 2018, the U.S. Food & Drug Administration (“FDA”) posted a

notice of a voluntary recall of Thyroid Tablets by Westminster.1 The recall was due to the

adulteration of active pharmaceutical ingredients in the recalled products. Westminster’s recall

notice states that:

                Westminster Pharmaceuticals, LLC is voluntarily recalling all lots,
                within expiry, of Levothyroxine and Liothyronine (Thyroid
                Tablets, USP) 15 mg, 30 mg, 60 mg, 90 mg, & 120 mg to the
                wholesale level. These products are being recalled as a precaution
                because they were manufactured using active pharmaceutical
                ingredients that were sourced prior to the FDA’s Import Alert of
                Sichuan Friendly Pharmaceutical Co., Ltd., which as a result of a
                2017 inspection were found to have deficiencies with Current
                Good Manufacturing Practices (cGMP). Substandard cGMP
                practices could represent the possibility of risk being introduced
                into the manufacturing process.

        7.      As referenced in Westminster’s recall notice, the FDA had inspected

Westminster’s supplier, Sichuan Friendly Pharmaceutical Co., Ltd. (“Sichuan”), from October

23 to 27, 2017. As a result of its inspection, the FDA found “significant deviations from current

good manufacturing practice (CGMP) for active pharmaceutical ingredients (API).” The FDA

concluded that “[b]ecause [Sichuan’s] methods, facilities, or controls for manufacturing,

processing, packing, or holding do not conform to CGMP, [Sichuan’s] API are adulterated

within the meaning of section 501(a)(2)(B) of the Federal Food, Drug, and Cosmetic Act (FD&C

Act), 21 U.S.C. 351(a)(2)(B).” (emphasis added).

        8.      First, the FDA found that Sichuan had failed to “ensure that all specifications and

test procedures are scientifically sound and appropriate to ensure that [its] API conform[s] to

established standards of quality and purity.” Specifically, Sichuan “failed to conduct residual



1
 The FDA explains that “[w]hen a company announces a recall, market withdrawal, or safety
alert, the FDA posts the company’s announcement as a public service. FDA does not endorse
either the product or the company.”
                                                 3
 Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 4 of 29 PageID 4



solvent testing” of its active pharmaceutical ingredients. Sichuan had also improperly

manufactured certain API “on shared equipment.”

       9.      Second, the FDA found that Sichuan had failed to “adequately validate written

procedures for the cleaning and maintenance of equipment.” Specifically, Sichuan had “failed to

conduct cleaning validation studies to demonstrate that [its] cleaning procedures for non-

dedicated equipment are suitable to prevent cross-contamination.” Sichuan had also “use[d]

multiple solvents … in [its] manufacturing process, but [its] validation did not address the

potential carryover of residual solvents from one drug to another.”

       10.     Third, the FDA found that Sichuan had failed to “design a documented, on-going

stability testing program to monitor the stability characteristics of API and to use the results to

confirm appropriate storage conditions and retest or expiry dates.” Specifically, during the

FDA’s inspection Sichuan was “unable to provide data to support” the shelf-life labeling of

certain products. Sichuan had also failed to “commit to develop a complete stability program for

[its] API.”

       11.     Fourth, the FDA found that Sichuan had failed to “exercise sufficient controls

over computerized systems to prevent unauthorized access or changes to data, and to have

adequate controls to prevent omission of data.” Specifically, Sichuan had “used a non-validated

Excel spreadsheet to calculate assay results” for “product release and stability testing.” The

FDA’s inspector noted that “this spreadsheet lacked password protection and contained unlocked

calculation formulas which were incorrect.” In fact, the FDA further noted that “[Sichuan’s] QC

manager acknowledged that the formula in the spreadsheet used to calculate assay results was

incorrect.”




                                                  4
 Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 5 of 29 PageID 5



       12.     Due to the severity of the FDA’s findings, the FDA placed an Import Alert on

Sichuan on March 22, 2018. The FDA also “strongly recommended” that Sichuan “engag[e] a

consultant qualified to evaluate your operations and assist your firm in meeting CGMP

requirements.” However, the FDA noted that “[Sichuan’s] use of a consultant does not relieve

[its] obligation to comply with CGMP.”

       13.     Generic drugs reach the market when the brand-name version of the drug comes

off patent, and other competitors are able to seek approval for, market, and sell bioequivalent

versions of the brand-name drug. These generic equivalents are supposed to be of equal quality

and equal safety. Defendant Westminster, who is in the business of marketing and distributing

generic pharmaceuticals, explains on its website:

               Westminster Pharmaceuticals’ code of business conduct is the
               foundation of quality assurance in everything Westminster
               accomplishes. Westminster Pharmaceuticals is committed to
               delivering the highest standard of product quality, enabling us to
               continuously provide superior pharmaceutical products and
               services to our customers and partners.

               …

               Under the Westminster Pharmaceuticals label, we work with each
               partner to achieve mutual long-term success. As we move ahead
               and expand focus on Research & Development, we’re continuing
               to develop and market additional generic pharmaceutical products.
               It’s the next step towards ensuring greater longevity over every
               aspect of our product portfolio’s lifecycle — so we can continue
               providing our customers with a greater variety of safe, affordable
               and reliable generic medications.

(Emphasis added.)

       14.     However, each of these representations and warranties made by Westminster are

false. To the contrary, Westminster’s Thyroid Tablets are neither safe nor of “superior” quality.

In fact, the FDA found that the active pharmaceutical ingredients used in Westminster’s Thyroid



                                                 5
 Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 6 of 29 PageID 6



Tablets “are adulterated within the meaning of section 501(a)(2)(B) of the Federal Food, Drug,

and Cosmetic Act.”

        15.     Plaintiff and the Class were injured by the full purchase price of their Thyroid

Tablets. These medications are worthless, as they are manufactured with API’s that have been

found to be adulterated and are not fit for human consumption. Indeed, Plaintiff has been

instructed to immediately stop using the medication. Plaintiff is further entitled to statutory

damages, damages for the injury sustained in consuming an adulterated medication, and for

damages related to Defendants’ conduct.

        16.     Plaintiff brings this action on behalf of the Class for equitable relief and to

recover damages and restitution for: (i) breach of express warranty, (ii) breach of the implied

warranty of merchantability, (iii) violation of Pennsylvania’s Unfair Trade Practices and

Consumer Protection Law, (iv) unjust enrichment, (v) fraudulent concealment, (vi) fraud, (vii)

conversion, (viii) strict products liability, (ix) gross negligence, (x) negligence, and (xi) battery.

                                              PARTIES

        17.     Plaintiff Kim Yachera is a citizen of Pennsylvania who resides in Crum Lynne,

Pennsylvania. During all relevant time periods, Plaintiff Yachera was prescribed, purchased, and

consumed Thyroid Tablets manufactured and distributed by Defendant Westminster, and sold by

Defendant CVS. Plaintiff Yachera originally learned about the Thyroid Tablets recall by

receiving a letter dated August 24, 2018 from Defendant CVS, which informed her that

Westminster was recalling her medication “because of potential quality concerns during the

manufacturing of the active pharmaceutical ingredients” (emphasis in original). The letter

further states that “[t]he FDA has reported finding inconsistent levels of the active

pharmaceutical ingredients in the Westminster Pharmaceuticals levothyroxine and



                                                   6
 Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 7 of 29 PageID 7



liothyronine tablets it tested” (emphasis in original). The letter further states that “[t]his may

represent a potential health hazard or safety risk to patients who may be using product

affected by this recall” (emphasis in original). The letter further states that “[y]ou should not

continue to use product that is affected by this recall,” and that Ms. Yachera should “call

[her] doctor right away for advice” (emphasis in original). Plaintiff Yachera has been using

Thyroid Tablets distributed by Westminster and CVS for some time. When purchasing her

Thyroid Tablets from Defendants Westminster and CVS, Plaintiff Yachera reviewed the

accompanying labels and disclosures, and understood them as representations and warranties by

the manufacturer, distributor, and pharmacy that the medications were properly manufactured

and free from adulteration and defects. Plaintiff Yachera relied on these representations and

warranties in deciding to purchase her Thyroid Tablets from Defendants Westminster and CVS,

and these representations and warranties were part of the basis of the bargain, in that she would

not have purchased her Thyroid Tablets from Defendants Westminster and CVS if she had

known that they were not, in fact, properly manufactured and free from adulteration and defects.

Plaintiff Yachera also understood that in making the sale, CVS was acting with the knowledge

and approval of Westminster and/or as the agent of Westminster. Plaintiff Yachera also

understood that each purchase involved a direct transaction between herself and Westminster,

because her medication came with packaging and other materials prepared by Westminster,

including representations and warranties that her medications were properly manufactured and

free from adulteration and defects.

       18.     Defendant Westminster Pharmaceuticals, LLC is a corporation organized under

the laws of the State of Delaware and maintains its principal place of business at 3810 Northdale

Boulevard, Suite 250, Tampa, Florida 33624. Defendant Westminster conducts substantial



                                                 7
 Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 8 of 29 PageID 8



business in the United States, including in the states of Pennsylvania and Florida. Defendant

Westminster has been engaged in the manufacturing, sale, and distribution of adulterated generic

Thyroid Tablets in the United States, including the states of Pennsylvania and Florida.

       19.     Defendant CVS Pharmacy, Inc. is a corporation organized under the laws of the

State of Rhode Island and Providence Plantations and maintains its principal place of business at

One CVS Drive, Woonsocket, Rhode Island 02895. Among other services, CVS provides

pharmacy services. Defendant CVS conducts substantial business throughout the United States,

and specifically in the states of Pennsylvania and Florida.

                                    CLASS ALLEGATIONS

       20.     Plaintiff seeks to represent a class defined as all persons in the United States who

purchased or paid for Thyroid Tablets that are subject to Westminster’s recall or manufactured

with adulterated components from Sichuan (the “Class”). Specifically excluded from the Class

are persons who made such purchase for the purpose of resale, Defendants, Defendants’ officers,

directors, agents, trustees, parents, children, corporations, trusts, representatives, employees,

principals, servants, partners, joint venturers, or entities controlled by Defendants, and their

heirs, successors, assigns, or other persons or entities related to or affiliated with Defendants

and/or Defendants’ officers and/or directors, the judge assigned to this action, and any member

of the judge’s immediate family.

       21.     Plaintiff also seeks to represent a subclass of all Class members in Pennsylvania

(the “Pennsylvania Subclass”).

       22.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class may be expanded or narrowed by amendment or

amended complaint.



                                                  8
 Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 9 of 29 PageID 9



       23.     Numerosity. The members of the Class are geographically dispersed throughout

the United States and are so numerous that individual joinder is impracticable. Upon

information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of

members in the Class. Although the precise number of Class members is unknown to Plaintiff,

the true number of Class members is known by Defendants. More specifically, Defendants

maintain databases that contain the following information: (i) the name of each Class member

who was prescribed the adulterated medication; (ii) the address of each Class member; and (iii)

each Class member’s payment information related to the adulterated medication. Thus, Class

members may be identified and notified of the pendency of this action by U.S. Mail, electronic

mail, and/or published notice, as is customarily done in consumer class actions.

       24.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and predominate over any

questions affecting only individual Class members. These common legal and factual questions

include, but are not limited to, the following:

               (a)     whether the Thyroid Tablets manufactured, distributed, and
                       sold by Defendants were in fact adulterated, thereby
                       breaching the express and implied warranties made by
                       Defendants and making the medication unfit for human
                       consumption and therefore unfit for their intended purpose,
                       and constituting a clear manufacturing defect for purposes
                       of strict liability and negligence, as well as battery as to the
                       victims of the adulterated medication;

               (b)     whether Defendants knew or should have known that the
                       Thyroid Tablets were in fact adulterated, thereby
                       constituting fraud and/or fraudulent concealment, and
                       negligence or gross negligence;

               (c)     whether Defendants have unlawfully converted money
                       from Plaintiff and the Class;

               (d)     whether Defendants are liable to Plaintiff and the Class for
                       unjust enrichment;

                                                  9
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 10 of 29 PageID 10



               (e)     whether Defendants are liable to Plaintiff and the Class for
                       fraudulent concealment;

               (f)     whether Defendants are liable to Plaintiff and the Class for
                       violations of Pennsylvania’s consumer protection laws;

               (g)     whether Defendants are liable to Plaintiff for breaches of
                       express and implied warranties;

               (h)     whether Plaintiff and the Class have sustained monetary
                       loss and the proper measure of that loss;

               (i)     whether Plaintiff and the Class are entitled to declaratory
                       and injunctive relief;

               (j)     whether Plaintiff and the Class are entitled to restitution
                       and disgorgement from Defendants; and

               (k)     whether the marketing, advertising, packaging, labeling,
                       and other promotional materials for the Products are
                       deceptive.

       25.     Typicality. Plaintiff’s claims are typical of the claims of the other members of

the Class in that Defendants mass marketed and sold adulterated medications to consumers

throughout the United States. This adulteration was present in all of the recalled medications

manufactured, distributed, and sold by Defendants. Therefore, Defendants breached their

express and implied warranties to Plaintiff and Class members by manufacturing, distributing,

and selling adulterated Thyroid Tablets. Plaintiff’s claims are typical in that both Plaintiff and

members of the Class were uniformly harmed in purchasing and consuming the adulterated

medications. Plaintiff’s claims are further typical in that Defendants deceived Plaintiff in the

very same manner as they deceived each member of the Class. Further, there are no defenses

available to Defendants that are unique to Plaintiff.

       26.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class. Plaintiff has retained counsel that is highly experienced in complex

consumer class action litigation, and Plaintiff intends to vigorously prosecute this action on

                                                 10
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 11 of 29 PageID 11



behalf of the Class. Furthermore, Plaintiff has no interests that are antagonistic to those of the

Class.

         27.   Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class members is relatively small compared to the burden and expense of

individual litigation of their claims against Defendants. It would, thus, be virtually impossible

for the Class, on an individual basis, to obtain effective redress for the wrongs committed against

them. Furthermore, even if Class members could afford such individualized litigation, the court

system could not. Individualized litigation would create the danger of inconsistent or

contradictory judgments arising from the same set of facts. Individualized litigation would also

increase the delay and expense to all parties and the court system from the issues raised by this

action. By contrast, the class action device provides the benefits of adjudication of these issues

in a single proceeding, economies of scale, and comprehensive supervision by a single court, and

presents no unusual management difficulties under the circumstances.

         28.   In the alternative, the Class may also be certified because:

               (a)     the prosecution of separate actions by individual Class
                       members would create a risk of inconsistent or varying
                       adjudication with respect to individual Class members that
                       would establish incompatible standards of conduct for the
                       Defendants;

               (b)     the prosecution of separate actions by individual Class
                       members would create a risk of adjudications with respect
                       to them that would, as a practical matter, be dispositive of
                       the interests of other Class members not parties to the
                       adjudications, or substantially impair or impede their ability
                       to protect their interests; and/or

               (c)     Defendants have acted or refused to act on grounds
                       generally applicable to the Class as a whole, thereby
                       making appropriate final declaratory and/or injunctive
                       relief with respect to the members of the Class as a whole.

                                                 11
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 12 of 29 PageID 12



                                         COUNT I
                                Breach Of Express Warranty
                             (On Behalf Of The Nationwide Class)

       29.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       30.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Pennsylvania Subclass against Defendants.

       31.     Plaintiff, and each member of the nationwide Class, formed a contract with

Defendants at the time Plaintiff and the other Class members purchased the adulterated Thyroid

Tablets. The terms of the contract include the promises and affirmations of fact made by

Defendants on the adulterated medication’s packaging and through marketing and advertising,

including that the product would be “superior” and “safe.” This labeling, marketing, and

advertising constitute express warranties and became part of the basis of the bargain, and are part

of the standardized contract between Plaintiff and the members of the Class and Defendants.

       32.     Defendants further expressly warranted that the Thyroid Tablets would contain

only what was stated on the label, and would not contain any adulterations. Defendant expressly

warranted that the dosages (i.e. the amount of active pharmaceutical ingredient) listed on the

label would be accurate. Plaintiff relied on the express warranty that her medication would

contain only what was stated on the label, and that it would not contain any adulterations.

Plaintiff relied on the express warranty that her medication contained the dosage (i.e. the amount

of active pharmaceutical ingredient) listed on the label. These express warranties further formed

the basis of the bargain, and are part of the standardized contract between Plaintiff and the

members of the Class and Defendants.




                                                12
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 13 of 29 PageID 13



       33.     Defendants purport, through their advertising, labeling, marketing and packaging

to create an express warranty that the medication would be of the same quality of the name-brand

medication, and that it would be “safe.” Westminster also purports to offer “superior

pharmaceutical products” vis-à-vis its competitors.

       34.     Plaintiff and the Class performed all conditions precedent to Defendants’ liability

under this contract when they purchased the adulterated medication.

       35.     Defendants breached express warranties about the adulterated Thyroid Tablets

and their qualities because Defendants’ statements about the adulterated Thyroid Tablets were

false and the adulterated medication does not conform to Defendants’ affirmations and promises

described above.

       36.     Plaintiff and each of the members of the Class would not have purchased the

adulterated medication had they known the true nature of the adulterated medication’s

ingredients and what the medication contained.

       37.     As a result of Defendants’ breaches of express warranty, Plaintiff and each of the

members of the Class have been damaged in the amount of the purchase price of the Thyroid

Tablets and any consequential damages resulting from the purchases.

       38.     On September 28, 2018, prior to filing this action, Defendants were served with a

pre-suit notice letter that complied in all respects with U.C.C. §§ 2-313, 2-607. Plaintiff’s

counsel sent Defendants a letter advising them that they breached an express warranty and

demanded that they cease and desist from such breaches and make full restitution by refunding

the monies received therefrom. A true and correct copy of Plaintiff’s counsel’s letter is attached

hereto as Exhibit A.

                                           COUNT II
                       Breach Of The Implied Warranty Of Merchantability

                                                 13
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 14 of 29 PageID 14



                             (On Behalf Of The Nationwide Class)

       39.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       40.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Pennsylvania Subclass against Defendants.

       41.     Defendants, as the designers, manufacturers, marketers, distributors, and/or

sellers, impliedly warranted that the Thyroid Tablets (i) contained no adulterations and (ii) are

generally recognized as safe for human consumption.

       42.     Defendants breached the warranty implied in the contract for the sale of the

adulterated Thyroid Tablets because they could not pass without objection in the trade under the

contract description, the goods were not of fair average quality within the description, and the

goods were unfit for their intended and ordinary purpose because the Thyroid Tablets

manufactured, distributed, and sold by Defendants were adulterated, and as such are not

generally recognized as safe for human consumption. As a result, Plaintiff and Class members

did not receive the goods as impliedly warranted by Defendants to be merchantable.

       43.     Plaintiff and Class members purchased the Thyroid Tablets in reliance upon

Defendants’ skill and judgment and the implied warranties of fitness for the purpose.

       44.     The Thyroid Tablets were not altered by Plaintiff or Class members.

       45.     The Thyroid Tablets were defective when they left the exclusive control of

Defendants.

       46.     Defendants knew that the Thyroid Tablets would be purchased and used without

additional testing by Plaintiff and Class members.




                                                14
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 15 of 29 PageID 15



       47.     The adulterated Thyroid Tablets were defectively manufactured and unfit for its

intended purpose, and Plaintiff and Class members did not receive the goods as warranted.

       48.     As a direct and proximate cause of Defendants’ breach of the implied warranty,

Plaintiff and Class members have been injured and harmed because: (a) they would not have

purchased the Thyroid Tablets on the same terms if they knew that the products contained

adulterations, and are not generally recognized as safe for human consumption; and (b) the

Thyroid Tablets do not have the characteristics, ingredients, uses, or benefits as promised by

Defendants.

                                       COUNT III
    Violation Of Pennsylvania’s Unfair Trade Practices and Consumer Protection Law
                       (On Behalf Of The Pennsylvania Subclass)

       49.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       50.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Pennsylvania Subclass against Defendants.

       51.     The general purpose of Pennsylvania’s Unfair Trade Practices and Consumer

Protection Law, 73 P.S. §§ 201-1, et seq. (“UTPCPL”), is to protect the public from fraud and

unfair or deceptive business practices.

       52.      The UTPCPL declares unlawful “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce” described in the statute.

       53.     Defendants were involved in “trade” and “commerce” as defined by 73 Pa. Stat.

Ann. § 201-2(3).

       54.     Defendants engaged in “unfair methods of competition” and “unfair or deceptive

acts or practices” by:



                                                15
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 16 of 29 PageID 16



      a. Representing that the Thyroid Tablets manufactured and sold by Defendants have

            sponsorship, approval, characteristics, ingredients, uses, benefits or quantities they do

            not have (i.e. Defendants represented that their Thyroid Tablets were not adulterated,

            when in fact the medications were adulterated);

      b. Representing that the Thyroid Tablets manufactured and sold by Defendants are of a

            particular standard, quality or grade, when in fact they are adulterated, rendering them

            unfit for human use;

      c. Advertising the Thyroid Tablets medications with the intent not to sell them as

            advertised;

      d. As described at length in Count I, above, failing to comply with the terms of any

            written guarantee or warranty given to the buyer at, prior to or after a contract for the

            purchase of goods or services is made.

          55.    The UTPCPL provides a private right of action for any person who “suffers any

ascertainable loss of money or property, real or personal, as a result of the use or employment by

any person of a method, act or practice declared unlawful” by the UTPCPL. 73 P.S. § 201-

9.2(a).

          56.    In the course of Defendants’ business, they knowingly failed to disclose and

actively concealed material facts and made false and misleading statements regarding the

adulteration of the Thyroid Tablets.

          57.    Plaintiff and members of the class relied upon Defendants’ false and misleading

representations and omissions.




                                                   16
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 17 of 29 PageID 17



       58.     As a direct and proximate result of Defendants’ unfair or deceptive acts or

practices, Plaintiff and the Class members have suffered and will continue to suffer actual

damages.

       59.     Plaintiff, individually and on behalf of the other Class members, seeks the greater

of actual damages or $100, whichever is greater, treble damages and an award of attorneys’ fees

pursuant to 73 P.S. § 201-9.2(a)

                                         COUNT IV
                                     Unjust Enrichment
                             (On Behalf Of The Nationwide Class)

       60.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       61.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Pennsylvania Subclass against Defendants.

       62.     Plaintiff and the Class conferred a benefit on Defendants in the form of monies

paid to purchase Defendants’ adulterated Thyroid Tablets.

       63.     Defendants voluntarily accepted and retained this benefit.

       64.     Because this benefit was obtained unlawfully, namely by selling and accepting

compensation for adulterated medications unfit for human use, it would be unjust and inequitable

for the Defendants to retain it without paying the value thereof.

                                         COUNT V
                                  Fraudulent Concealment
                             (On Behalf Of The Nationwide Class)

       65.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.




                                                17
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 18 of 29 PageID 18



       66.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Pennsylvania Subclass against Defendants.

       67.     Defendants had a duty to disclose material facts to Plaintiff and the Class given

their relationship as contracting parties and intended users of the medication. Defendants also

had a duty to disclose material facts to Plaintiff and the Class, namely that they were in fact

manufacturing, distributing, and selling harmful and adulterated medications unfit for human

consumption, because Defendants had superior knowledge such that the transactions without the

disclosure were rendered inherently unfair.

       68.     Defendants possessed knowledge of these material facts.

       69.     Defendants failed to discharge their duty to disclose these materials facts.

       70.     In so failing to disclose these material facts to Plaintiff and the Class, Defendants

intended to hide from Plaintiff and the Class that they were purchasing and consuming

medications with adulterations that were unfit for human use, and thus acted with scienter and/or

an intent to defraud.

       71.     Plaintiff and the Class reasonably relied on Defendants’ failure to disclose insofar

as they would not have purchased the Thyroid Tablets manufactured, distributed, and sold by

Defendants had they known it was adulterated.

       72.     As a direct and proximate cause of Defendants’ fraudulent concealment, Plaintiff

and the Class suffered damages in the amount of monies paid for the defective medication.

       73.     As a result of Defendants’ willful and malicious conduct, punitive damages are

warranted.




                                                 18
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 19 of 29 PageID 19



                                           COUNT VI
                                              Fraud
                               (On Behalf Of The Nationwide Class)

       74.       Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       75.       Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Pennsylvania Subclass against Defendants.

       76.       As discussed above, Defendants provided Plaintiff and Class members with false

or misleading material information about the Thyroid Tablets manufactured, distributed, and sold

by Defendants, including but not limited to Defendant Westminster’s statements that its

medications were “superior” and “safe.”

       77.       The misrepresentations and omissions of material fact made by Defendants, upon

which Plaintiff and Class members reasonably and justifiably relied, were intended to induce and

actually induced Plaintiff and Class members to purchase the adulterated Thyroid Tablets.

       78.       Defendants knew that the medications contained adulterations, but continued to

manufacture them until the FDA finally discovered the issue during an inspection. During that

time, Plaintiff and Class Members were using the medication without knowing it contained

adulterations.

       79.       The fraudulent actions of Defendants caused damage to Plaintiff and Class

members, who are entitled to damages and other legal and equitable relief as a result.

       80.       As a result of Defendants’ willful and malicious conduct, punitive damages are

warranted.




                                                  19
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 20 of 29 PageID 20



                                          COUNT VII
                                           Conversion
                               (On Behalf Of The Nationwide Class)

       81.       Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       82.       Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Pennsylvania Subclass against Defendants.

       83.       Plaintiff and the Class have an ownership right to the monies paid for the

adulterated Thyroid Tablets manufactured, distributed, and sold by Defendants.

       84.       Defendants have wrongly asserted dominion over the payments illegally diverted

to them for the adulterated medication. Defendants have done so every time that Plaintiff and

the Class have paid to have their prescriptions filled.

       85.       As a direct and proximate cause of Defendants’ conversion, Plaintiff and the

Class suffered damages in the amount of the payments made for each time they filled their

prescriptions.

                                            COUNT VIII
                              Strict Liability – Manufacturing Defect
                               (On Behalf Of The Nationwide Class)

       86.       Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       87.       Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Pennsylvania Subclass against Defendants.

       88.       The adulteration contained in the Defendants’ Thyroid Tablets was a mishap in

the manufacturing process. The adulterations were not intended to be included in the

medication; it was due to an error in the manufacturing process.



                                                  20
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 21 of 29 PageID 21



       89.     Due to the adulteration, Thyroid Tablets were not reasonably safe as marketed.

       90.     Plaintiff and all Class members used the product for its intended purpose,

meaning they used the product as prescribed by their respective doctors.

       91.     There is no way that Plaintiff or Class members could have discovered the

adulteration by exercising reasonable care. There was no way for Plaintiff or Class Members to

tell by visually observing, tasting, or smelling the medication that it was in fact adulterated.

Nothing short of laboratory tests (which should have been done by Defendants for quality control

purposes) would have revealed the defect to the unsuspecting consumer.

       92.     Because Plaintiff and Class members had no way of knowing that their

medication was in fact adulterated, Plaintiff and Class members could not have avoided the

injury by exercising ordinary care.

       93.     Defendants were supposed to manufacture, distribute, and sell Thyroid Tablets

without any adulterations. The adulteration resulted from a manufacturing defect.

       94.     Plaintiff and class members suffered harm as a result of consuming this

adulterated medication.

       95.     Because of the adulteration of Westminster’s Thyroid Tablets, Plaintiff and class-

members suffered a concrete and identical harm that can and should be addressed on a class-

wide basis (i.e., the purchase price of their medications).

       96.     Because the Thyroid Tablets manufactured, distributed, and sold by Defendants

suffered from a manufacturing defect which caused Plaintiff and Class members an immediate

and concrete harm, Defendants are strictly liable to Plaintiff.




                                                 21
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 22 of 29 PageID 22



                                           COUNT IX
                                        Gross Negligence
                               (On Behalf Of The Nationwide Class)

       97.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       98.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Pennsylvania Subclass against Defendants.

       99.     Defendants owed a duty of care to Plaintiff to manufacture, distribute, and sell the

subject Thyroid Tablets free from adulterations.

       100.    Defendants breached that duty by manufacturing, distributing, and selling

adulterated Thyroid Tablets.

       101.    Plaintiff and Class members were injured by ingesting a prescription drug

containing adulterations, which was negligently present in the Thyroid Tablets manufactured,

distributed, and sold by Defendants. Plaintiff and Class members also suffered economic

damages from the purchase of their Thyroid Tablets.

       102.    Because of the adulteration of Thyroid Tablets, Plaintiff and class-members

suffered a concrete and identical harm that can and should be addressed on a class-wide basis

(i.e., the purchase price of their medications).

       103.    Defendants’ conduct evinces a reckless disregard for the rights of others, and

strongly suggests intentional wrongdoing.

       104.    Because the Thyroid Tablets manufactured, distributed, and sold by Defendants

suffered from a harmful impurity constituting a breach of Defendants’ duty to Plaintiff and Class

members, and because Defendants failed to act to remediate the adulteration until an FDA




                                                   22
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 23 of 29 PageID 23



inspection discovered the issue, Defendants are grossly negligent and are liable to Plaintiff for all

injuries proximately caused by Defendants’ gross negligence.

                                           COUNT X
                                           Negligence
                               (On Behalf Of The Nationwide Class)

       105.    Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       106.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Pennsylvania Subclass against Defendants.

       107.    Defendants owed a duty of care to Plaintiff to manufacture, distribute, and sell the

subject Thyroid Tablets free from harmful defects and impurities.

       108.    Defendants breached that duty by manufacturing, distributing, and selling

adulterated Thyroid Tablets.

       109.    Plaintiff and Class members were injured by ingesting a prescription drug

containing adulterations, which was negligently present in the Thyroid Tablets manufactured,

distributed, and sold by Defendants. Plaintiff and Class members also suffered economic

damages from the purchase of their Thyroid Tablets.

       110.    Because of the adulteration of Thyroid Tablets, Plaintiff and class-members

suffered a concrete and identical harm that can and should be addressed on a class-wide basis

(i.e., the purchase price of their medications).

       111.    Because the Thyroid Tablets manufactured, distributed, and sold by Defendants

suffered from a harmful impurity constituting a breach of Defendants’ duty to Plaintiff and class

members, Defendants are negligent and are liable to Plaintiff for all injuries proximately caused

by Defendants’ negligence.



                                                   23
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 24 of 29 PageID 24



                                         COUNT XI
                                           Battery
                             (On Behalf Of The Nationwide Class)

       112.    Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       113.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Pennsylvania Subclass against Defendants.

       114.    Defendants manufactured, distributed, and sold the adulterated Thyroid Tablets to

Plaintiff and Class members with the knowledge and intent that Plaintiff and Class members

would ingest the medication. Defendants thus had knowledge that the adulteration would come

into contact the bodies of Plaintiff and Class members.

       115.    The intended contact, i.e. the medication being ingested by Plaintiff, was harmful

in nature because the medication was adulterated.

       116.    As such, Defendants committed an unlawful battery on Plaintiff and Class

members, who ingested the medication.

                                     RELIEF DEMANDED

       117.    WHEREFORE, Plaintiff, individually and on behalf of all others similarly

situated, seek judgment against Defendant, as follows:

               A.     For an order certifying the nationwide Class and the
                      Pennsylvania Subclass under Rule 23 of the Federal Rules
                      of Civil Procedure and naming Plaintiff as a representative
                      of the Class and Pennsylvania Subclass and Plaintiff’s
                      attorneys as Class Counsel to represent the Class and
                      Pennsylvania Subclass members;

               B.     For an order declaring the Defendants’ conduct violates the
                      statutes referenced herein;

               C.     For an order finding in favor of Plaintiff, the nationwide
                      Class, and the Pennsylvania Subclass on all counts asserted
                      herein;

                                                24
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 25 of 29 PageID 25



                D.      For compensatory, statutory, treble, and punitive damages
                        in amounts to be determined by the Court and/or jury;

                E.      For prejudgment interest on all amounts awarded;

                F.      For an order of restitution and all other forms of equitable
                        monetary relief;

                G.      For injunctive relief as pleaded or as the Court may deem
                        proper; and

                H.      For an order awarding Plaintiff and the Class and
                        Pennsylvania Subclass their reasonable attorneys’ fees and
                        expenses and costs of suit.


                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.




Dated: October 1, 2018                           Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:   /s/ Scott A. Bursor
                                                   Scott A. Bursor (State Bar No. 68362)

                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (212) 989-9113
                                                 Facsimile: (212) 989-9163
                                                 Email: scott@bursor.com




                                                     25
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 26 of 29 PageID 26




                                                          EXHIBIT A
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 27 of 29 PageID 27




888 SEVENTH AVENUE                                                       ANDREW J. OBERGFELL
3RD FLOOR                                                                       Tel: 6 4 6 . 8 3 7 . 7 1 2 9
N E W YO RK , N Y 1 0 0 1 9                                                    Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                            a o be r g f e l l @ b u r s o r . c o m

                                       September 28, 2018


Via Certified Mail – Return Receipt Requested

Westminster Pharmaceuticals, LLC
3810 Northdale Boulevard, Suite 250
Tampa, FL 33624

CVS Pharmacy, Inc.
One CVS Drive
Woonsocket, RI 02895

Re:     Notice and Demand Letter Pursuant to U.C.C. § 2-607

To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by
Westminster Pharmaceuticals, LLC (“Westminster”) and CVS Pharmacy, Inc. (“CVS”) pursuant
to U.C.C. § 2-607(3)(a) concerning breaches of express and implied warranty related to our
client, Kim Yachera, and a class of all similarly situated purchasers (the “Class”). Plaintiff and
members of the Class were prescribed and purchased adulterated generic prescription thyroid
medications containing Levothyroxine and Liothyronine tablets for oral use, branded as “Thyroid
Tablets, USP” or “Thyroid Tablets,” manufactured and distributed by Westminster and sold by
CVS.

        On August 9, 2018, the U.S. Food & Drug Administration (“FDA”) posted a notice of a
voluntary recall of Thyroid Tablets by Westminster. The recall was due to the adulteration of
active pharmaceutical ingredients in the recalled products. Westminster’s recall notice states
that:

                Westminster Pharmaceuticals, LLC is voluntarily recalling all lots,
                within expiry, of Levothyroxine and Liothyronine (Thyroid
                Tablets, USP) 15 mg, 30 mg, 60 mg, 90 mg, & 120 mg to the
                wholesale level. These products are being recalled as a precaution
                because they were manufactured using active pharmaceutical
                ingredients that were sourced prior to the FDA’s Import Alert of
                Sichuan Friendly Pharmaceutical Co., Ltd., which as a result of a
                2017 inspection were found to have deficiencies with Current
                Good Manufacturing Practices (cGMP). Substandard cGMP
                practices could represent the possibility of risk being introduced
                into the manufacturing process.
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 28 of 29 PageID 28
                                                                                       PAGE 2


As referenced in Westminster’s recall notice, the FDA had inspected Westminster’s supplier,
Sichuan Friendly Pharmaceutical Co., Ltd. (“Sichuan”), from October 23 to 27, 2017. As a
result of its inspection, the FDA found “significant deviations from current good manufacturing
practice (CGMP) for active pharmaceutical ingredients (API).” The FDA concluded that
“[b]ecause [Sichuan’s] methods, facilities, or controls for manufacturing, processing, packing, or
holding do not conform to CGMP, [Sichuan’s] API are adulterated within the meaning of section
501(a)(2)(B) of the Federal Food, Drug, and Cosmetic Act (FD&C Act), 21 U.S.C.
351(a)(2)(B).” (emphasis added).

        This defect rendered the products unusable and unfit for human consumption. In short,
Westminster’s Thyroid Tablets that our clients and the Class were purchasing are worthless as
they were adulterated, and therefore unfit for human use. Westminster and CVS each violated
express and implied warranties made to our clients and the Class regarding the quality and safety
of the thyroid medications they purchased. See U.C.C. §§ 2-313, 2-314.

       On behalf of our clients and the Class, we hereby demand that Westminster and CVS
immediately (1) cease and desist from continuing to sell adulterated Thyroid Tablets and
(2) make full restitution to all purchasers of the adulterated Thyroid Tablets of all purchase
money obtained from sales thereof.

       We also demand that Westminster and CVS preserve all documents and other evidence
which refer or relate to any of the above-described practices including, but not limited to, the
following:

       1.      All documents concerning the packaging, labeling, and manufacturing
               process for Westminster’s Thyroid Tablets medications;

       2.      All documents concerning the design, development, supply, production,
               extraction, and/or testing of Westminster’s Thyroid Tablets medications;

       3.      All tests of the Thyroid Tablets medications manufactured and distributed
               by Westminster;

       4.      All documents concerning the pricing, advertising, marketing, and/or sale
               of the Thyroid Tablets medications manufactured and distributed by
               Westminster;

       5.      All communications with customers involving complaints or comments
               concerning the Thyroid Tablets medications manufactured and distributed
               by Westminster;

       6.      All documents concerning communications with any retailer involved in
               the marketing or sale of the Thyroid Tablets medications manufactured
               and distributed by Westminster;

       7.      All documents concerning communications with federal or state regulators; and
Case 8:18-cv-02463-MSS-AAS Document 1 Filed 10/03/18 Page 29 of 29 PageID 29
                                                                                         PAGE 3


       8.      All documents concerning the total revenue derived from sales of Westminster’s
               Thyroid Tablets medications.

       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.

        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.


                                                      Very truly yours,

                                                      Andrew J. Obergfell
                                                      Andrew J. Obergfell
